 



Exhibit 10.1

AMENDMENT TO FUNDING AGREEMENT

This Amendment to Funding Agreement is effective as of May 24, 2005 and amends
that certain Funding Agreement dated as of
March 10, 2005 (the “Agreement”) between FORD MOTOR COMPANY (“Ford”) and VISTEON
CORPORATION (“Visteon”).

The parties agree as follows:

1.       Definitions: All capitalized terms used herein shall have the meanings
specified in the Agreement unless otherwise specifically stated herein.



2.   Payment Terms: Section 3(b) of the Agreement is modified to read as
follows:     (b)  Commencing with payables covered by Section 9.1(a) of the P&SA
associated with Components and tooling received at Ford facilities in the United
States and for tooling received at Visteon facilities in the United States, the
following payment terms shall apply:

          Time Period   Payment Terms  
Before April 1, 2005
    33 *
April 1, 2005 through May 31, 2005
    26 *
June 1, 2005 through July 31, 2005
    18 *
August 1, 2005 through December 31, 2005
    22 *
January 1, 2006 until termination of the Funding Agreement
    26 *
* Number of days after applicable entry date
       



   If this Agreement is terminated for any reason, then the payment terms for
all payables associated with Components and tooling received at Ford facilities
in the United States and for tooling received at Visteon facilities in the
United States from and after the Termination Date shall revert to the payment
terms specified in Section 9.1(a) of the P&SA.

3.       No Other Changes. Except as specified herein, all other terms and
conditions of the Funding Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
Funding Agreement to be executed by their authorized representatives as of the
date first above written.

               
FORD MOTOR COMPANY
 
VISTEON CORPORATION
 
By:
  /s/ Don R. Leclair   By:   /s/ James F. Palmer

           
 
           
Title:
  Executive Vice President
and Chief Financial Officer   Title:   Executive Vice President
and Chief Financial Officer

           
 
           
Date:
  May 24, 2005   Date:   May 24, 2005

           

